DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 10/06/2022. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Natanzon et al. US 8,478,955) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1 and 11 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natanzon et al. US 8,478,955 (“Natanzon”).
As per independent claim 1, Natanzon teaches A method (A method includes forming a virtualized grid consistency group to replicate logical units (LUs), col 1 lines 64-65) comprising:
receiving a first IO stream (Referring to FIG. 8, IOs 805 reach data protection appliance (DPA) 810 of grid CG (consistency group) ). Grid copy zero 812 receives the IOs 805, col 11 lines 56-57 and FIG. 8) at a primary aggregator (DPA 812, col 11 lines 56-57 and FIG. 8) from a splitter (All IOs from a splitter 775 may arrive at grid copy zero, col 11 lines 43-44 and FIG. 7), wherein the splitter intercepts writes directed to a source (A source side DPA 144 (splitter) intercepts IOs for LU 1482a, col 16 lines 8-20 and FIG. 14);
receiving at the primary aggregator a bookmark in the first IO stream (Using a 1 second granularity, a message be sent for every second, and each grid copy may place a bookmark in a journal copy corresponding to this point in time, col 14 lines 58-60);
distributing the bookmark to other aggregators associated with the source (Generating a bookmark may also include sending a command from the first grid copy to each of the grid copies to cease acknowledging IOs; and after send command is acknowledged, sending a bookmark with the unique ID from the first grid copy to each grid copy and sending a resume command to acknowledge IOs with an approval of the bookmark if all bookmarks are acknowledged, col 2 lines 32-39. Referring to FIG. 6, each grid copy can run on a different DPA, col 11 lines 5-7 and FIG. 6), the other aggregators including a second aggregator (Referring to FIG. 6, each grid copy can run on a different DPA, col 11 lines 5-7 and FIG. 6), wherein the second aggregator receives a second IO stream from the splitter (The source side DPA 144 (splitter) intercepts IOs for LU 1482a, col 16 lines 8-20 and FIG. 14);
writing a first journal of the primary aggregator to secondary storage (Each grid copy may have a journal, such as journals 535, 545, 555, and 565 which may correspond to a piece or segment of the replication journal 520 of the virtual consistency group 500, col 10 line 66 to col 11 line 2 and FIG. 5) and writing a second journal of the second aggregator to the secondary storage (Each grid copy may have a journal, such as journals 535, 545, 555, and 565 which may correspond to a piece or segment of the replication journal 520 of the virtual consistency group 500, col 10 line 66 to col 11 line 2 and FIG. 5), wherein the first journal includes the first IO stream before the bookmark and the second journal includes the second IO stream before the bookmark (Generating a bookmark may also include sending a command from the first grid copy to each of the grid copies to cease acknowledging IOs; and after send command is acknowledged, sending a bookmark with the unique ID from the first grid copy to each grid copy and sending a resume command to acknowledge IOs with an approval of the bookmark if all bookmarks are acknowledged, col 2 lines 32-39. Since IO acknowledgement is ceased, IOs are received are prior to the bookmark);
constructing a do stream from the first journal and the second journal (Referring to FIG. 7, the virtual consistency group 700 includes grid copies 730, 740, 750 and 760 and may be responsible for recording a portion of the journal 720. The grid copy may use the piece of the journal corresponding to that section, such as Journals 735, 745, 755, and 765, to generate a DO stream and UNDO stream for each section, col 11 lines 23-28 and FIG. 7), wherein the do stream allows an any point in time backup to be generated (Time stamp allows the grid copy to apply do and undo metadata to reach a particular image for the portion of the replication it maintains, col 12 lines 32-34);
receiving a third IO stream, wherein the third IO stream includes IOs after the bookmark (Generating a bookmark may also include sending a command from the first grid copy to each of the grid copies to cease acknowledging IOs; and after send command is acknowledged, sending a bookmark with the unique ID from the first grid copy to each grid copy and sending a resume command to acknowledge IOs with an approval of the bookmark if all bookmarks are acknowledged, col 2 lines 32-39. Since resuming IO acknowledgment begins after the bookmark is sent, IOs are received after the bookmark).
As per dependent claim 2, Natanzon discloses the method of claim 1. Natanzon teaches wherein constructing the do stream includes manipulating pointers such that entries in the do stream point to data in the first journal and to data in the second journal (DO METADATA stream includes a pointer to the offset in the DO stream where the corresponding data is located, col 9 lines 60-65).
As per dependent claim 3, Natanzon discloses the method of claim 1. Natanzon teaches wherein the do stream includes an ordered list of IOs from the source (Each stream is structured as an ordered list of segments into which stream data is written, col 10 lines 25-26).
As per dependent claim 4, Natanzon discloses the method of claim 3. Natanzon teaches wherein the source is one of a virtual disk or a consistency group (FIG. 3 illustrates consistency groups 310, 320, 330, and 340, col 10 lines 53-55).
As per dependent claim 5, Natanzon discloses the method of claim 1. Natanzon teaches further comprising the primary aggregator notifying the second aggregator of the bookmark (Generating a bookmark may also include sending a command from the first grid copy to each of the grid copies to cease acknowledging IOs; and after send command is acknowledged, sending a bookmark with the unique ID from the first grid copy to each grid copy and sending a resume command to acknowledge IOs with an approval of the bookmark if all bookmarks are acknowledged, col 2 lines 32-39).
As per dependent claim 6, Natanzon discloses the method of claim 1. Natanzon teaches wherein the bookmark identifies a point in time for the IO stream generated by the splitter (Using a 1 second granularity, a message be sent for every second, and each grid copy may place a bookmark in a journal copy corresponding to this point in time, col 14 lines 58-60).
As per dependent claim 7, Natanzon discloses the method of claim 1. Natanzon teaches wherein the primary aggregator and the second aggregator transmit, respectively, the first journal and the second journal to the secondary storage (Journal logical unit (LU) may be stored at the source and the target side may be stored in source storage system 108 and target storage system 120, see FIG. 1), wherein the primary aggregator and the second aggregator each start a new journal for writes received in the first and second IO streams occurring after the bookmark (Generating a bookmark may also include sending a command from the first grid copy to each of the grid copies to cease acknowledging IOs; and after send command is acknowledged, sending a bookmark with the unique ID from the first grid copy to each grid copy and sending a resume command to acknowledge IOs with an approval of the bookmark if all bookmarks are acknowledged, col 2 lines 32-39).
As per claims 11-17, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-7. For computer program product on a non-transitory computer readable medium, see claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of applicant provided prior art Panidis et al. US 10,157,014 (“Panidis”).
As per dependent claim 8, Natanzon discloses the method of claim 1. Natanzon may not explicitly disclose, but in an analogous art in the same field of endeavor, Panidis teaches further comprising performing a full synchronization on the source (FIG. 4 illustrates process for creating an initial snapshot col 13 lines 36-37 and FIG. 4. At step 416, a backup snapshot is synthesized from initialization IOs and application IOs, col 14 lines 28-29 and FIG. 4), wherein the primary aggregator and the second aggregator are associated with different sequential portions of the source with regard to the full synchronization (DPA 1400 manages a first sequential portion while DPA 1401 manages a second sequential portion of the common storage array, col 13 lines 37-39, col 14 lines 28-29 and col 23 lines 42-48 and FIGS. 4 and 14), wherein the primary aggregator and the second aggregator read from the source to generate corresponding sync journals for the full synchronization while receiving the first and second IO streams from the splitter (Referring to FIG. 4, at step 416, a backup snapshot is synthesized from the initialization IOs and the application IOs, col 14 lines 28-29 and FIG. 4. Clearly, in the embodiment of FIG. 14 where two DPAs 1400 and 1401 respectively create separate journals, the initialization IOs and the application IOs are received by the DPAs 1400 and 1401, col 23 lines 32-50).
Given the teaching of Panidis, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Natanzon with “further comprising performing a full synchronization on the source, wherein the primary aggregator and the second aggregator are associated with different sequential portions of the source with regard to the full synchronization, wherein the primary aggregator and the second aggregator read from the source to generate corresponding sync journals for the full synchronization while receiving the first and second IO streams from the splitter”. The motivation would be that method and the system disclosed reduces backup cost and complexity, col 15 lines 11-12 of Panidis.
As per dependent claim 9, Natanzon in combination with Panidis discloses the method of claim 8. Natanzon may not explicitly disclose, but Panidis teaches further comprising initiating the full synchronization by sending a full sync bookmark to the primary aggregator (Referring to FIG. 4, at step 416, a backup snapshot is synthesized from the initialization IOs and the application IOs, col 14 lines 28-29 and FIG. 4. Clearly, there is a point in time associated with the initial snapshot).
The same motivation that was utilized for combining Natanzon and Panidis as set forth in claim 8 is equally applicable to clam 9.
As per dependent claim 10, Natanzon in combination with Panidis discloses the method of claim 8. Natanzon may not explicitly disclose, but Panidis teaches further comprising synthesizing the sync journals and the first and second journals into the do stream (The journals may include DO stream compiled from IOs communicated from the respective data protection appliance, col 3 lines 60-62).
The same motivation that was utilized for combining Natanzon and Panidis as set forth in claim 8 is equally applicable to clam 10.
As per claims 18-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 8-10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132